UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6760


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ROBERT EARL GOINS, a/k/a Robert Earl,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:12-cr-00669-RBH-3)


Submitted:   September 15, 2015           Decided:   October 6, 2015


Before KING, WYNN, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Earl Goins, Appellant Pro Se.     Arthur Bradley Parham,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Robert Earl Goins filed an 18 U.S.C. § 3582(c)(2) (2012)

motion for reduction of his sentence.         The U.S. Probation Office

filed a report recommending that the district court deny the

motion.     Apparently mistaking this report for an order denying

the motion, Goins noted this appeal.            The district court has

issued no ruling pertaining to Goins’ motion.          Because there has

been neither a final order nor an appealable interlocutory or

collateral order entered in this case, we dismiss the appeal for

want of jurisdiction.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                     2